DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In [0002], “Caron fiber” should be changed to “Carbon fiber”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a diffraction image acquisition unit configured to irradiate”, “a peak angle calculation unit configured to calculate”, “a correction coefficient calculation unit configured to”, “an upper limit calculation unit configured to”, “a diffraction sensitivity calculation unit configured to calculate”, and “orientation degree calculation unit configured to calculate” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The limitations “a peak angle calculation unit configured to calculate”, “a correction coefficient calculation unit configured to”, “an upper limit calculation unit configured to”, “a diffraction sensitivity calculation unit configured to calculate”, and “orientation degree calculation unit configured to calculate” are interpreted as any computer or controller structure that is able to perform the claimed function. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a diffraction image acquisition unit configured to irradiate” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to adequately describe a structure that can perform the claimed function. Ion particular, the specification states that the sample is irradiated using the diffraction image acquisition unit in [0019]. However, the term “unit” is not adequate structure for performing the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of irradiating. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor has possession of the claimed invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, and 5-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kobayashi (JP 2016090259; all notations directed to Translated Kobayashi).
Regarding claim 1:
Kobayashi discloses a method for measuring a fiber orientation degree comprising: 
a diffraction image acquisition process of irradiating a sample formed of a composite material (Translated Kobayashi; [0039], diffraction detection of a fiber composite material) containing discontinuous carbon fibers with an X-ray to acquire an X-ray diffraction image (Translated Kobayashi; [0040] profile acquisition); 
a peak angle calculation process of calculating an angle of a peak originating from a crystal face of graphite from an inflection point A of an integral value I obtained by integrating the X-ray diffraction image with respect to an azimuth angle (Translated Kobayashi;  [0027]-[0033], peak angle calculation, degree fa);
 a correction coefficient calculation process of calculating a correction coefficient of a thickness of the sample (Translated Kobayashi; [0037] and [0047], correction value); 
an upper limit calculation process of calculating an upper limit of the peak of the crystal face of graphite from an inflection point B of the integral value I (Translated Kobayashi; [0040]-[0043], degree fb found); 
a diffraction sensitivity calculation process of calculating a diffraction sensitivity Ic  of the peak originating from the crystal face of graphite by correcting an integrating range with the 
 an orientation degree calculation process of calculating a fiber orientation degree Sd by the method of Hermans from the diffraction sensitivity Ic (Translated Kobayashi; [0049], orientation degree calculation).
Regarding claim 5:
Kobayashi discloses The method for measuring a fiber orientation degree according to claim 1, wherein the orientation degree calculation process includes calculating the fiber orientation degree Sd by Expressions below:

    PNG
    media_image1.png
    124
    329
    media_image1.png
    Greyscale

in Expression 3, β = ϕ-ϕ0

    PNG
    media_image2.png
    52
    288
    media_image2.png
    Greyscale

Regarding claim 6:
Kobayashi discloses A fiber orientation degree measurement apparatus comprising: 
a diffraction image acquisition unit configured to irradiate a sample formed of a composite material (Translated Kobayashi; [0039], diffraction detection of a fiber composite material) containing discontinuous carbon fibers with an X-ray to acquire an X-ray diffraction image (Translated Kobayashi; [0040] profile acquisition); 
 a peak angle calculation unit configured to calculate an angle of a peak originating from a crystal face of graphite from an inflection point A of an integral value I obtained by integrating 
a correction coefficient calculation unit configured to calculate a correction coefficient of a thickness of the sample (Translated Kobayashi; [0037] and [0047], correction value); 
an upper limit calculation unit configured to calculate an upper limit of the peak of the crystal face of graphite from an inflection point B of the integral value I (Translated Kobayashi; [0040]-[0043], degree fb found);
 a diffraction sensitivity calculation unit configured to calculate a diffraction sensitivity Ic  of the peak originating from the crystal face of graphite by correcting an integrating range with the correction coefficient δ and integrating the X-ray diffraction image with respect to a diffraction angle (Translated Kobayashi; [0037]-[0039], diffraction intensity); and 
an orientation degree calculation unit configured to calculate a fiber orientation degree Sd by the method of Hermans from the diffraction sensitivity Ic (Translated Kobayashi; [0049], orientation degree calculation).
Regarding claim 7:
Kobayashi discloses a non-transitory computer-readable recording medium with an executable program stored thereon, the program being a control program for a fiber orientation degree measurement apparatus executing:
a diffraction image acquisition procedure of irradiating a sample formed of a composite material (Translated Kobayashi; [0039], diffraction detection of a fiber composite material) containing discontinuous carbon fibers with an X-ray to acquire an X-ray diffraction image (Translated Kobayashi; [0040] profile acquisition); 

 a correction coefficient calculation procedure of calculating a correction coefficient of a thickness of the sample (Translated Kobayashi; [0037] and [0047], correction value); 
an upper limit calculation procedure of calculating an upper limit of the peak of the crystal face of graphite from an inflection point B of the integral value I (Translated Kobayashi; [0040]-[0043], degree fb found); 
a diffraction sensitivity calculation procedure of calculating a diffraction sensitivity Ic  of the peak originating from the crystal face of graphite by correcting an integrating range with the correction coefficient δ and integrating the X-ray diffraction image with respect to a diffraction angle (Translated Kobayashi; [0037]-[0039], diffraction intensity); and
 an orientation degree calculation procedure of calculating a fiber orientation degree Sd by the method of Hermans from the diffraction sensitivity Ic (Translated Kobayashi; [0049], orientation degree calculation).
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art is Kobayashi (JP 2016090259; all notations directed to Translated Kobayashi).
Regarding claim 2:
Kobayashi discloses the method for measuring a fiber orientation degree according to claim 1.
However, Kobayashi fails to disclose wherein the correction coefficient calculation process includes calculating the correction coefficient δ by Formula below:

    PNG
    media_image3.png
    32
    308
    media_image3.png
    Greyscale

in Expression,  t indicates a thickness of the sample, and L indicates a distance from an incident plane of the X-ray of the sample to a film surface on which the X-ray diffraction image is projected.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten in independent form to include all of the limitations of the base claim and any intervening claim.
Regarding claim 3:
Kobayashi discloses the method for measuring a fiber orientation degree according to claim 1, wherein the diffraction sensitivity calculation process includes setting an angular integrating range to be from (2θ)A - δ to (2θ)A + δ when (2θ)A + δ > (2θ)B and setting the angular integrating range to be from (2θ)A - δ to (2θ)B when (2θ)A + δ ≤ (2θ)B.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten in independent form to include all of the limitations of the base claim and any intervening claim.
Regarding claim 4:

Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten in independent form to include all of the limitations of the base claim and any intervening claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sano (U.S. 2019/0072502)- X-ray imaging of a fiber bundle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884